     Case 6:14-ap-01070-MH   Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                 Desc
                              Main Document    Page 1 of 19



 1

 2                                                                 FILED & ENTERED
 3
                                                                         JUN 29 2020
 4
                                                                    CLERK U.S. BANKRUPTCY COURT
 5                                                                  Central District of California
                                                                    BY cargill    DEPUTY CLERK

 6

 7

 8

 9

10                        UNITED STATES BANKRUPTCY COURT
11
                          CENTRAL DISTRICT OF CALIFORNIA
12
                                 RIVERSIDE DIVISION
13

14     In re:                                     Case No.: 6:13-bk-29922-MH
15
       NANCY ANN HOWELL                           Chapter: 7
16
                                     Debtor Adv. No.: 6:14-ap-01070-MH
17
       LAW OFFICE OF ANDREW S. B ISOM &          MEMORANDUM DECISION AND
18
       EISENBERG LAW FIRM, APC                   ORDER GRANTING PLAINTIFFS’
19
                                      Plaintiffs MOTION FOR SUMMARY JUDGMENT
             v.
20
       NANCY ANN HOWELL
21                                Defendant
22

23

24

25

26

27

28                                            1
     Case 6:14-ap-01070-MH             Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                         Desc
                                        Main Document    Page 2 of 19



 1       I.       Background & Undisputed Facts
 2

 3   In September 2006, Nancy Howell (“Defendant”) retained both the Law Office of Andrew S.

 4   Bisom and Day/Eisenberg1 (collectively “Plaintiffs”; individually “Bisom” and “Eisenberg”) to

 5   represent her in an action she had commenced against the Oso Valley Greenbelt Association

 6   (“HOA”) and two of its officers and/or directors. In the course of engaging Plaintiffs, and as a

 7   basis for her lawsuit, Defendant informed Plaintiffs that, while attending a meeting of the HOA,
 8   she had been the victim of a citizen's arrest.

 9

10   During the prosecution of Defendant’s claims, however, Plaintiffs discovered that Defendant had

11   previously been involved in litigation with the HOA and one or more of its board members,

12   which resulted in a significant monetary judgment against Defendant. Plaintiffs also discovered

13   that, during the time they were representing Defendant, she settled her claims against the HOA in

14   exchange for a cash payment and the satisfaction of the monetary judgment previously entered

15   against her. Defendant subsequently failed to pay Plaintiffs for the services they rendered or for

16   the costs they incurred while representing Defendant.

17

18   Subsequently, Plaintiffs initiated a state court action against Defendant for breach of contract,

19   breach of implied covenant of good faith and fair dealing, quantum meruit, and fraud. A

20   judgment (the “Judgment”) was ultimately entered by the California state court on November 3,

21   2008, in Plaintiffs’ favor in the amount of $48,080.94. The Judgment expressly incorporated the

22   jury’s written special verdict, and included the following findings:
23

24

25

26   1
      Day/Eisenberg was subsequently dissolved. The subject state court judgment was subsequently assigned from
     Day/Eisenberg to Eisenberg Law Firm, APC in or about April 2011. The Court uses “Eisenberg” to refer to either
27   Day/Eisenberg or Eisenberg Law Firm APC, as applicable.

28                                                           2
     Case 6:14-ap-01070-MH        Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                Desc
                                   Main Document    Page 3 of 19



            Question No. 6: Did defendant, Nancy Howell, intentionally fail to disclose
 1
            important fact(s) that plaintiffs, Law Office of Andrew S. Bisom and
 2          Day/Eisenberg, did not know and could not reasonably have discovered?
            Answer: Yes.
 3
            Question No. 7: Did defendant, Nancy Howell, intend to deceive plaintiffs, Law
 4          Office of Andrew S. Bisom and Day/Eisenberg, by concealing the fact(s)?
            Answer: Yes.
 5

 6          Question No. 8: Did plaintiffs, Law Offices of Andrew S. Bisom and
            Day/Eisenerg, rely on defendant, Nancy Howell’s deception and was such
 7          reliance reasonable under the circumstances?
            Answer: Yes.
 8
            Question No. 9: Was defendant, Nancy Howell’s, concealment a substantial factor
 9
            in causing harm to plaintiffs, LAW OFFICES OF ANDREW S. BISOM and
10          DAY I EISENBERG?
            Answer: Yes.
11
            Question No. 10: What are plaintiffs, Law Offices of Andrew S. Bisom and
12          Day/Eisenberg’s, damages resulting from the fraud Mrs. Howell committed upon
            them?
13
            Answer:
14          Law Office of Andrew S. Bisom:

15          $24.040.47
16          Day/Eisenberg:
17
            $24,040.47
18

19          TOTAL             $48,080.94
20

21   [Dkt. No. 66, Ex. B] (stylistic and grammatical changes made).

22

23   In April 2011, the right to collect on the Judgment was assigned from Day/Eisenberg to the

24   Eisenberg Law Firm, APC.

25

26

27

28                                                  3
     Case 6:14-ap-01070-MH                 Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                              Desc
                                            Main Document    Page 4 of 19



 1          II.      Procedural History2
 2

 3   On October 28, 2008, prior to commencing the instant bankruptcy case, Defendant filed a

 4   chapter 7 case [Case No. 8:08-bk-16911-TA] (the “Prior Case”). Of significance, the Judgment

 5   was entered by the state court on November 3, 2008, six days after the Defendant filed the Prior

 6   Case. The Prior Case was subsequently dismissed on January 30, 2009, due to Debtor’s failure to

 7   attend the 11 U.S.C. § 341(a) meeting of creditors.
 8

 9   On December 12, 2013, Defendant filed another Chapter 7 voluntary petition, commencing this

10   above-captioned bankruptcy case. On March 14, 2014, the Plaintiffs filed a non-dischargeability

11   complaint (the “Complaint”) against Defendant pursuant to 11 U.S.C. §§ 523(a)(2)(A) and

12   (a)(6), commencing this adversary proceeding (the “Adversary Proceeding”).

13

14   On October 29, 2014, Plaintiffs filed a motion for summary judgment (the “First MSJ”), seeking

15   judgment on the basis of collateral estoppel. On December 1, 2014, Defendant filed an untimely

16   opposition to the First MSJ. In her opposition, Defendant noted that the Judgment had been

17   entered shortly after the petition date in the Prior Case. As a result, as discussed in detail at the

18   hearing on the First MSJ, the Judgment appeared to have been entered in violation of the

19   automatic stay, and was therefore void. Because the First MSJ was based on application of

20   collateral estoppel to the Judgment, and because such application was no longer available

21   because the Judgment was void, the Court entered an order denying the First MSJ without

22   prejudice on December 18, 2014.
23

24   In order to revive the effectiveness of the Judgment notwithstanding that it had been entered in

25   violation of the automatic stay during the Prior Case, on February 23, 2015, Plaintiffs filed in the

26

     2
27       The Court notes the docket is unusually convoluted, and includes herein only the directly relevant pleadings.

28                                                               4
     Case 6:14-ap-01070-MH                Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52           Desc
                                           Main Document    Page 5 of 19



 1   Prior Case:3 (1) a motion to reopen the Prior Case; and (2) a motion seeking annulment of the
 2   automatic stay. Defendant filed an untimely opposition to Plaintiffs’ motion to reopen the Prior

 3   Case on March 18, 2015. On April 13, 2015, the Court entered orders in the Prior Case: (1)

 4   reopening the Prior Case; and (2) annulling the automatic stay to validate the Judgment.

 5

 6   On April 27, 2015, Defendant filed a motion to reconsider the orders reopening the Prior Case

 7   and annulling the automatic stay. On May 12, 2015, Plaintiffs filed their opposition. The Court
 8   orally denied the motion to reconsider on May 26, 2015. After Plaintiffs lodged a proposed

 9   order, Defendant objected to the proposed order, requesting a hearing six weeks later. At a

10   hearing on July 21, 2015, the Court orally overruled Defendant’s objections. After Plaintiffs

11   lodged a revised order denying Defendant’s motion to reconsider, Defendant once again

12   objected, this time requesting a hearing nine weeks later. On September 29, 2015, the Court

13   orally overruled this second objection. On October 16, 2015, the Court in the Prior Case entered

14   an order denying Defendant’s motion to reconsider.

15

16   Now armed with an order in the Prior Case annulling the automatic stay and reviving the

17   effectiveness of the Judgment, Plaintiffs filed a second motion for summary judgment in the

18   Adversary Proceeding in this case on October 21, 2015 (the “Second MSJ”); the motion was

19   amended the following day. Defendant then took a multi-pronged litigation approach. Among

20   other actions, on October 27, 2015, Defendant appealed the orders: (1) reopening the Prior Case;

21   (2) annulling the automatic stay; and (3) denying reconsideration, and, on November 12, 2015,

22   Defendant filed her opposition to the Second MSJ. At a hearing on December 2, 2015, the Court
23   continued the hearing on the Second MSJ for a second round of briefing. Specifically, at that

24   hearing the Court noted four legal issues to be addressed in the supplemental briefs: (1) the effect

25   of Defendant’s pending appeal on the finality of the Judgment; (2) whether Defendant’s time to

26

     3
27       All hearings in the Prior Case were before the Honorable Theodor C. Albert.

28                                                              5
     Case 6:14-ap-01070-MH         Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                   Desc
                                    Main Document    Page 6 of 19



 1   appeal the Judgment had lapsed; (3) whether the jury in state court found that Defendant had a
 2   duty to disclose the alleged omissions to Plaintiffs; and (4) whether the state court jury

 3   necessarily found Defendant liable on the fraud cause of action. On December 14, 2015, shortly

 4   after the initial hearing on the Second MSJ, Defendant appealed the Judgment in state court. On

 5   December 15, 2015, Plaintiffs filed their supplemental brief regarding the Second MSJ. On

 6   January 19, 2016, Defendant filed her supplemental opposition.

 7

 8   Because of the pending bankruptcy and state court appeals, the Court continued the hearing on

 9   the Second MSJ several times. During this time, the parties continued to file unauthorized

10   supplemental pleadings, and corresponding objections to those pleadings.

11

12   On September 14, 2016, Plaintiffs requested that the Court further continue the Second MSJ

13   based on the pending appeals. The next day, the Court granted the continuance. As an example

14   of what the Court considers unnecessary and frivolous litigation in the Adversary Proceeding, on

15   September 28, 2016, Defendant filed a motion to reconsider the order continuing the hearing on

16   the Second MSJ. Plaintiff filed its opposition on October 7, 2016. The Court ultimately denied

17   Defendant’s motion to reconsider on November 14, 2016. Shortly after the entry of that order,

18   Defendant filed an objection to Plaintiffs’ notice of lodgment. On December 22, 2016, the

19   district court affirmed the Court’s annulment of the automatic stay in the Prior Case in favor of

20   Plaintiffs. On October 5, 2017, the Ninth Circuit Court of Appeals affirmed the district court

21   ruling.

22

23   On November 28, 2016, Defendant filed in the Adversary Proceeding: (1) a motion to reconsider

24   the order denying her motion to reconsider the order entered on September 15, 2016 continuing

25   the hearing on the Second MSJ; and (2) a motion to set a trial date. Both of these motions were

26   denied pursuant to orders entered on January 14, 2017.

27

28                                                     6
     Case 6:14-ap-01070-MH         Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                  Desc
                                    Main Document    Page 7 of 19



 1   The Court continued the hearing on the Second MSJ repeatedly while Defendant prosecuted her
 2   appeal of the annulment of the automatic stay in the Prior Case, as well as her appeal of the

 3   Judgment in state court. On August 5, 2019, the state court entered its appellate ruling affirming

 4   the Judgment in favor of Plaintiffs. Prior to the scheduled hearing on the Second MSJ, which was

 5   set for November 6, 2019, Defendant filed a motion for leave to amend her opposition. On

 6   December 9, 2019, the Court entered an order authorizing both Plaintiffs and Defendant to file

 7   an additional pleading (Defendant had already filed her amended opposition on November 1,
 8   2019). On December 18, 2019, Plaintiffs filed their amended reply.

 9

10      III.    Legal Discussion

11

12              1. Eisenberg Law Firm, APC’s Standing

13

14   Defendant asserts that Eisenberg has no standing to prosecute this adversary proceeding because

15   the Judgment was entered in favor of Day/Eisenberg (along with Bisom). Defendant argues that

16   because Eisenberg is not the same entity as Day/Eisenberg, Eisenberg lacks standing to be a

17   plaintiff in this adversary proceeding. Defendant further argues that to the extent the Judgment

18   was assigned, the assignment was invalid because it occurred after Day/Eisenberg was dissolved.

19   The Court disagrees.

20

21   The mere fact that a partnership is dissolved does not prevent that partnership from disposing of

22   partnership assets. CAL. CORP. CODE §§ 16801-16807 governs the winding up of partnership
23   business. CAL. CORP. CODE § 16804(1) provides that a partnership is bound of a partner’s act

24   after dissolution when the act is “[a]ppropriate for winding up the partnership business.”

25   Therefore, the mere fact that the Day/Eisenberg partnership was dissolved does not prevent that

26   partnership from disposing of the Judgement, which was a partnership asset.

27

28                                                    7
     Case 6:14-ap-01070-MH         Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                    Desc
                                    Main Document    Page 8 of 19



 1   Based on the foregoing, the Court finds that the assignment of the Judgment from Day/Eisenberg
 2   to Eisenberg in April 2011 was valid. Pursuant to binding Ninth Circuit precedent, an assignee

 3   can step into the shoes of an assignor and assert a nondischargeability claim. See In re Boyajian,

 4   564 F.3d 1088, 1091 (9 th Cir. 2009) (“That is, assuming New Falls was indeed the recipient of a

 5   general assignment of the original judgment, it can stand in the shoes of its assignor and pursue a

 6   non-dischargeability action under § 523(a)(2)(B).”).

 7

 8              2. Summary Judgment

 9

10   Plaintiffs here seek summary judgment on their 11 U.S.C. § 523(a)(2)(A) claim based on

11   application of collateral estoppel/issue preclusion to the Judgment. When seeking summary

12   judgment, the moving party has the burden of establishing (1) the absence of a genuine issue of

13   material fact and (2) that they are entitled to judgment as a matter of law. See, e.g., Celotex

14   Corp. v. Catrett, 477 U.S. 317, 323 (1986). Here, Plaintiffs allege that these two requirements

15   are satisfied through the application of issue preclusion.

16

17   Issue preclusion applies in nondischargeability proceedings to bar the relitigation of factual

18   issues that were determined in a prior state court action. See, e.g., Grogan v. Garner, 498 U.S.

19   279, 284–86 (1991). To determine the issue-preclusive effect of a California state court's

20   judgment, California preclusion law must be applied. See Marrese v. Am. Acad. of Orthopaedic

21   Surgeons, 470 U.S. 373, 380 (1985) (full faith and credit statute “directs a federal court to refer

22   to the preclusion law of the State in which judgment was rendered.”). Under California law, the
23   party asserting issue preclusion has the burden of establishing the following threshold

24   requirements:

25
            (1) the issue sought to be precluded must be identical to that decided in a former
26
                proceeding;
27          (2) the issue must have been actually litigated in the former proceeding;

28                                                     8
     Case 6:14-ap-01070-MH          Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                   Desc
                                     Main Document    Page 9 of 19



             (3) it must have been necessarily decided in the former proceeding;
 1
             (4) the decision in the former proceeding must be final and on the merits; and,
 2           (5) the party against whom preclusion is sought must be the same as, or in privity
                 with, the party to the former proceeding.
 3

 4
     Harmon v. Kobrin (In re Harmon), 250 F.3d 1240, 1245 (9th Cir. 2001). Finally, the public
 5
     policies underlying collateral estoppel—preservation of the integrity of the judicial system,
 6
     promotion of judicial economy, and protection of litigants from harassment by vexatious
 7
     litigation—should be considered to determine whether its application in a particular
 8
     circumstance would be fair to the parties and constitutes sound judicial policy. People v. Ochoa,
 9
     191 Cal.App.4th 664, 668 (2011).
10

11
                     A. The issues that Plaintiffs seek to preclude are identical to the issues raised in
12
                         state court.
13

14
     The “identical issue” requirement addresses whether “identical factual allegations” are at stake in
15
     the two proceedings. See, e.g., Lucido v. Superior Court, 51 Cal 3d 335, 342 (Cal. 1990) (“The
16
     ‘identical issue’ requirement addresses whether ‘identical factual allegations’ are at stake in the
17
     two proceedings, not whether the ultimate issues or dispositions are the same.”).
18

19
     In this case, the Complaint alleges facts that are identical to those raised by Plaintiffs in state
20
     court. As part of the first claim for relief in the Complaint, a claim under § 523(a)(2)(A),
21
     Plaintiffs make the following allegations:
22

23           19. When Defendant retained Plaintiffs, she knowingly and purposefully failed to
                 disclose her prior involvement in litigation with the Oso Homeowners
24               Association and its board members and further knowingly and purposefully
                 failed to disclose that her participation in that proceeding had resulted in a
25
                 substantial monetary judgment against her. Defendant knew these omissions
26               to be material.
             20. Defendant represented to Plaintiffs that she desired their services to
27               aggressively prosecute her claim for monetary damages for false arrest and

28                                                      9
     Case 6:14-ap-01070-MH          Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                  Desc
                                    Main Document    Page 10 of 19



                imprisonment. In reliance thereon, Plaintiffs immediately undertook
 1
                prosecution of Defendant's claim in the underlying action spending
 2              considerable time and money in furtherance thereof.
            21. In reality, and unbeknownst to Plaintiffs, Defendant sought Plaintiffs’
 3              prosecutorial services in the underlying action as a bargaining chip to dissuade
                the Oso Valley Homeowners Association and its board members from
 4              pursuing any further legal action against her, including collection efforts
                aimed at recovering some or all of the monetary judgment previously obtained
 5
                against her.
 6          22. Defendant purposefully and intentionally failed to include and involve
                Plaintiffs in her private negotiations with the Oso Valley Homeowners
 7              Association and its board members and attorneys, continually reassuring
                Plaintiffs that it was her intention to prosecute the underlying action to
 8              verdict.
            23. Notwithstanding Defendant's continued representations which Plaintiffs
 9
                accepted and believed to be true and upon which they relied in continuing
10              their efforts to prosecute the underlying action, Defendant actually worked
                behind the scenes, without Plaintiffs' knowledge, to secure a release of her
11              financial obligations to the Oso Valley Homeowners Association and its board
                members while at the same time working to deprive Plaintiffs of the fees and
12              costs to which they were entitled in the underlying action.
            24. As a direct and proximate result of Defendant's conduct, Plaintiffs have been
13
                directly damaged through the loss of attorney's fees and out-of-pocket costs in
14              an amount according to proof, incurred both in the prosecution of the
                underlying action and the prosecution of this action.
15

16
     Similarly, in the fourth cause of action (fraud) in state court, Plaintiffs asserted the following
17
     allegations:
18

19          37. When Defendant retained Plaintiffs, she knowingly and purposefully failed to
                disclose her prior involvement in litigation with the Oso Homeowners
20              Association and its board members and further knowingly and purposefully
21
                failed to disclose that her participation in that proceeding had resulted in a
                substantial monetary judgment against her. Defendant knew these omissions
22              to be material.
            38. Defendant represented to Plaintiffs that she desired their services to
23              aggressively prosecute her claim for monetary damages for false arrest and
                imprisonment. In reliance thereon, Plaintiffs immediately undertook
24              prosecution of Defendant's claim in the underlying action spending
25
                considerable time and money in furtherance thereof.
            39. In reality, and unbeknownst to Plaintiffs, Defendant sought Plaintiffs’
26              prosecutorial services in the underlying action as a bargaining chip to dissuade
                the Oso Valley Homeowners Association and its board members from
27              pursuing any further legal action against her, including collection efforts
28                                                     10
     Case 6:14-ap-01070-MH          Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                  Desc
                                    Main Document    Page 11 of 19



                aimed at recovering some or all of the monetary judgment previously obtained
 1
                against her.
 2          40. Defendant purposefully and intentionally failed to include and involve
                Plaintiffs in her private negotiations with the Oso Valley Homeowners
 3              Association and its board members and attorneys, continually reassuring
                Plaintiffs that it was her intention to prosecute the underlying action to
 4              verdict.
            41. Notwithstanding Defendant's continued representations which Plaintiffs
 5
                accepted and believed to be true and upon which they relied in continuing
 6              their efforts to prosecute the underlying action, Defendant actually worked
                behind the scenes, without Plaintiffs' knowledge, to secure a release of her
 7              financial obligations to the Oso Valley Homeowners Association and its board
                members while at the same time working to deprive Plaintiffs of the fees and
 8              costs to which they were entitled in the underlying action.
            42. As a direct and proximate result of Defendant's conduct, Plaintiffs have been
 9
                directly damaged through the loss of attorney's fees and out-of-pocket costs in
10              an amount according to proof, incurred both in the prosecution of the
                underlying action and the prosecution of this action.
11

12
     As shown above, Plaintiffs’ state court complaint and this Complaint allege identical facts. As
13
     such, Plaintiffs have satisfied the first requirement for application of issue preclusion.
14

15
                    B. The issues that Plaintiffs seek to preclude from re-litigation were actually
16
                        litigated in state court
17

18
     Under California law, an issue is “actually litigated” when it is properly raised by a party's
19
     pleadings or otherwise, when it is submitted to the court for determination, and when the court
20
     actually determines the issue. See, e.g., In re Harmon, 250 F.3d, 1240, 1247 (9th Cir. 2001).
21
     California courts have also held that if an issue is determined to have been necessarily decided in
22
     a prior proceeding, it was actually litigated. See id. at 1248.
23

24
     Here, because the Court finds that the elements for establishing relief under § 523(a)(2)(A) were
25
     necessarily decided in state court (see section III.2.C, infra), the Court finds that the elements for
26
     establishing relief under § 523(a)(2)(A) were actually litigated in the state court action.
27

28                                                     11
     Case 6:14-ap-01070-MH            Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                   Desc
                                      Main Document    Page 12 of 19



 1

 2                   C. The issues that Plaintiffs seek to preclude from re-litigation were necessarily

 3                       decided in state court

 4

 5   Under California law, an issue is necessarily decided when: (1) there are explicit findings of an

 6   issue made in a judgment or decision; or (2) or when the issue is a conclusion that must have

 7   been necessarily decided by the court. See In re Dason, 588 B.R. 537, 544 (Bankr. C.D. Cal.
 8   2018). “Whether an issue was ‘necessarily decided’ has been interpreted to mean that the issue

 9   was not ‘entirely unnecessary’ to the judgment in the prior proceeding.” Lucido v. Superior

10   Court, 51 Cal.3d 335, 342 (Cal. 1990).

11

12   Here the fourth cause of action in the state court complaint was fraud. Subsequently, the state

13   court found Defendant liable to Plaintiffs for $48,080.94 in “damages resulting from, the Fraud

14   Mrs. Howell committed on them.” Accordingly, the Court finds that the Judgment included an

15   express finding of fraud against Defendant.

16

17   To establish fraud under California law, a plaintiff must establish the following elements: “(a) a

18   misrepresentation of material fact (false representation, concealment, or nondisclosure); (b)

19   knowledge of falsity (or ‘scienter’); (c) intent to defraud, i.e., to induce reliance; (d) justifiable

20   reliance; and (e) resulting damage.” Engalla v. Permanente Med. Grp., Inc., 15 Cal.4th 951, 974

21   (1997). Here, because the Judgment included an express finding of fraud against Defendant, the

22   state court necessarily found that each of the elements required to establish fraud under
23   California law were satisfied.

24

25   “The elements of fraud under § 523(a)(2)(A) match the elements of common law fraud and of

26   actual fraud under California law.” In re Jung Sup Lee, 335 B.R. 130, 136 (B.A.P. 9th Cir.

27   2005). Accordingly, because the elements required to establish the nondischargeability of a claim

28                                                      12
     Case 6:14-ap-01070-MH         Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                     Desc
                                   Main Document    Page 13 of 19



 1   under § 523(a)(2)(A) are the same as those required to establish fraud under California law, the
 2   Judgment’s express finding of fraud against Defendant necessarily decided all the requirements

 3   to establish relief under § 523(a)(2)(A). See, e.g. Muegler v. Bening, 413 F.3d 980, 983 (9th Cir.

 4   2005).

 5

 6   The Court notes that Defendant asserts that the state court never found her liable for fraud.

 7   Specifically, Defendant argues that the state court only found her liable to Plaintiffs for breach of
 8   contract. Apparently, Defendant believes that when the state court made an interlineation on the

 9   Judgment, reducing the amount of damages awarded to Plaintiffs, the state court intended to

10   award Plaintiffs damages solely on the breach of contract claim. Additionally, Defendant alleges

11   that under applicable state law, a party may not separately recover under both contractual and

12   tortious causes of action, because such a recovery would be duplicative. As such, Defendant

13   asserts that because the state court awarded damages to Plaintiffs based on the breach of contract

14   claim, it could not have simultaneously found Defendant liable for fraud. The Court disagrees.

15

16   Under the double recovery theory, it is true that a plaintiff may not recover compensatory

17   damages under both tort and contract causes of action arising out of a single “item of damage.”

18   Lazar v. Superior Court, 12.Cal.4th 631, 638 (Cal. 1996); Tavaglione v. Billings, 4 Cal.4th 1150,

19   1159 (Cal. 1993). It is important to note, however, that this theory addresses the computation of a

20   money judgment after the plaintiff successfully establishes that defendant was liable under

21   multiple theories of recovery. See id. Accordingly, the double recovery theory does not prevent

22   the determination of liability on several different causes of action. See id. Here, although the
23   state court reduced the amount of damages awarded to Plaintiffs, the reduction in damages is

24   unrelated to whether the state court found Defendant liable to Plaintiffs for fraud.

25

26   Based on the foregoing, the Court finds that this element for issue preclusion has been satisfied.

27

28                                                    13
     Case 6:14-ap-01070-MH         Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                 Desc
                                   Main Document    Page 14 of 19



 1                  D. The Judgment is a final judgment on the merits
 2

 3   Bankruptcy courts must look to state law to determine the finality of state court judgments. In re

 4   Russell, 76 F.3d 242, 244 (9th Cir.1996); In re Nourbakhsh, 67 F.3d 798, 800 (9th Cir.1995); see

 5   also 28 U.S.C. § 1738 (federal courts must give “full faith and credit” to state court judgments).

 6

 7   California law is settled that, pending appeal, a trial court judgment is not a final judgment on the
 8   merits. In re Turner, 204 B.R. 988, 993 (9th Cir. BAP 1997); Sandoval, 140 Cal.App.3d at 936–

 9   37, 190 Cal.Rptr. at 32. See also Kuykendall v. State Bd. of Equalization, 22 Cal.App.4th 1194,

10   1207, 27 Cal.Rptr.2d 783, 789 (1994); Cal.Civ.Proc.Code § 10499. Accordingly, under

11   California law, a state judgment is not final, and therefore collateral estoppel may not be applied,

12   unless (1) an appeal of the state judgment has been exhausted; or (2) the time to appeal the state

13   judgment has expired. Kay v. City of Rancho Palos Verdes, 504 F.3d 803, 808 (9th Cir. 2007);

14   Franklin & Franklin v. 7-Eleven Owners for Fair Franchising, 85 Cal.App.4th 1168, 1174

15   (2000); Cal.Civ.Proc.Code § 10499. Here, Defendant’s appeals of the state court judgment and

16   the bankruptcy court’s orders related to annulment of the automatic stay were both unsuccessful.

17   Therefore, Defendant having exhausted her appeals, the Judgment is a final judgment on the

18   merits. Accordingly, the Court finds that the final element of collateral estoppel has been

19   satisfied.

20

21                  E. The party against whom preclusion is sought is the same as the party to the

22                      former proceeding.
23

24   Here, there is no dispute that the Defendant is the same defendant that was named in the state

25   court Judgment. Accordingly, the Court finds that this element is satisfied.

26

27

28                                                    14
     Case 6:14-ap-01070-MH           Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                 Desc
                                     Main Document    Page 15 of 19



 1                     F. The public policies underlying issue preclusion favor its application in this
 2                        case.

 3

 4   Finally, the Court notes that the public policies underlying collateral estoppel—preservation of

 5   the integrity of the judicial system, promotion of judicial economy, and protection of litigants

 6   from harassment by vexatious litigation—heavily weigh in favor of its application to this

 7   proceeding. See generally People v. Ochoa, 191 Cal.App.4th 664, 668 (2011). Specifically, the
 8   Court notes that the approach to litigation adopted by Defendant has significantly undermined

 9   judicial economy, is fairly characterized as “vexatious,” and appears to be merely an attempt to

10   prevent or delay resolution of the proceeding. While the Court will not restate the procedural

11   background section, as but one example of Defendant’s history of attempting to delay the

12   proceedings and filing frivolous pleadings, in the Prior Case, Defendant filed multiple objections

13   to a notice of lodgment and requested that hearings be set several weeks out, ultimately delaying

14   the entry of an order on Defendant’s motion to reconsider for four and a half months. As another

15   example, in the instant case, on November 28, 2016, Defendant filed a motion to reconsider the

16   order denying her motion to reconsider an order which simply continued a hearing date from

17   September 15 to December 14. In such a situation, Defendant’s motion was a priori frivolous.

18   As a result, noting the factors listed by the California Court of Appeals in Ochoa, the Court

19   concludes that the application of the principles of collateral estoppel is indubitably appropriate in

20   this situation.

21

22               3. Defendant’s Opposition
23

24   In Defendant’s last opposition brief dated November 1, 2019, Defendant raises four arguments in

25   opposition to the Second MSJ. One of these arguments, that Eisenberg lacks standing in this

26   proceeding, has already been addressed above. To the extent the Court comprehends Defendant’s

27   remaining arguments, they are generally summarized as follows: (1) the alleged omission by

28                                                      15
     Case 6:14-ap-01070-MH          Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                    Desc
                                    Main Document    Page 16 of 19



 1   Defendant is a communication that had to be in writing pursuant to 11 U.S.C. § 523(a)(2)(B)
 2   because it pertains to a liability of the Defendant (in other words, Defendant argues that because

 3   the communication regards Defendant’s financial condition, it cannot be the basis for a §

 4   523(a)(2)(A) claim); (2) that the state court did not determine that Defendant had a duty to

 5   disclose; and (3) that the Judgment does not apportion damages between Plaintiffs’ claims for

 6   breach of contract and for fraud. Additionally, while not raised in her briefing, Defendant orally

 7   raised the argument that Plaintiffs’ motion was filed prematurely because the Judgment was not a
 8   final judgment at the time the Second MSJ was filed.

 9

10   Defendant’s first argument is based upon the plain language of 11 U.S.C. § 523(a)(2)(A) which

11   excludes “a statement respecting the debtor’s or an insider’s financial condition.” Defendant

12   focuses on the following caselaw analysis:

13
            We also agree that a statement is “respecting” a debtor’s financial condition if it
14
            has a direct relation to or impact on the debtor’s overall financial status. A single
15          asset has a direct relation to an impact on aggregate financial condition, so a
            statement about a single asset bears on a debtor’s overall financial condition and
16          can help indicate whether a debtor is solvent or insolvent, able to repay a given
            debt or not. Naturally, then, a statement about a single asset can be a “statement
17          respecting the debtor’s financial condition.”
18

19   Lamar, Archer & Cofrin, LLP v. Appling, 138 S.Ct. 1752, 1761 (2018). Defendant then reasons
20   that her failure to disclose her previous litigation with the Oso Valley HOA constitutes the
21   failure to disclose a liability, and, as such, is an omission regarding her financial condition.
22

23   The Court is not persuaded by Defendant’s argument. It is correct that statements regarding
24   financial condition must be brought under § 523(a)(2)(B), which was not done here, and are
25   required to be in writing. The Court does not consider Defendant’s omission here, however, to be
26   an actionable “statement” for purposes of § 523(a)(2)(B). The Supreme Court has defined a
27

28                                                     16
     Case 6:14-ap-01070-MH         Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                  Desc
                                   Main Document    Page 17 of 19



 1   “statement” in the context of § 523(a)(2)(B) as “the act or process of stating, reciting, or
 2   presenting orally or on paper; something stated as a report or narrative; a single declaration or

 3   remark.” Id. at 1759. So, while an omission of material information can be sufficient under

 4   certain circumstances to serve as the basis for a fraud claim under § 523(a)(2)(A) (as the Court

 5   finds is the case here), a “statement” or other actionable communication under § 523(a)(2)(B)

 6   would appear to require, at a minimum, some affirmative indication of denial in response to an

 7   inquiry by a plaintiff. Here, for example, the omission did not arise in a situation where Plaintiffs
 8   asked Defendant if she was separately negotiating with the HOA or had any judgments against

 9   her, with Plaintiffs interpreting Defendant’s silence in the negative. Therefore, while an

10   affirmative statement by Defendant that there were no outstanding judgments against her may

11   arguably be considered a statement respecting her financial condition, the failure to disclose an

12   existing judgment, absent more, does not constitute a “statement.” As such, Defendant’s first

13   argument fails.

14

15   In addition, the Court also points out that the materiality of the previous litigation with the Oso

16   Valley HOA is not premised upon the financial impact that litigation had on Defendant, but upon

17   the purpose and objective of Plaintiffs’ representation of Defendant. Put another way, as stated in

18   ¶¶ 38 and 39 of the state court complaint:

19
            38. Defendant represented to Plaintiffs that she desired their services to
20
            aggressively prosecute her claim for monetary damages for false arrest and
21          imprisonment. In reliance thereon, Plaintiffs immediately undertook prosecution
            of Defendant’s claim in the underlying action spending considerably [sic] time
22          and money in furtherance thereof.

23          39. In reality, and unbeknownst to Plaintiffs, Defendant sought Plaintiffs’
            prosecutorial services in the underlying action as a bargaining chip to dissuade the
24
            Oso Valley Homeowners Association and its board members from pursuing any
25          further legal action against her, including [] collection efforts aimed at recovering
            some part or all of the monetary judgment previously obtained against Defendant.
26

27

28                                                    17
     Case 6:14-ap-01070-MH         Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52                   Desc
                                   Main Document    Page 18 of 19



 1   [Dkt. No. 66, pg. 11]. As a result, the materiality of Defendant’s omission was not
 2   because of that omission’s relevance to Defendant’s financial condition, but because of

 3   the omission’s bearing on the purpose of the retaining Plaintiffs.

 4

 5   Defendant’s second argument is somewhat unclear. Defendant argues that “[a]s is clear, the

 6   finding of the duty to disclose is one of the required elements of the common law of fraudulent

 7   concealment pursuant to both California law and 11 U.S.C. § 523(a)(2)[A].” [Dkt. No. 198, pg.
 8   2] (stylistic and grammatical changes made). Despite acknowledging that the element of a duty

 9   to disclose is a necessary part of a finding of fraud arising from an omission, Defendant then

10   asserts that this element was not actually decided in state court. Defendant’s argument, however,

11   is self-defeating. As was noted in section III.2.C, supra, “[t]he elements of fraud under §

12   523(a)(2)(A) match the elements of common law fraud and of actual fraud under California

13   law.” In re Jung Sup Lee, 335 B.R. 130, 136 (B.A.P. 9th Cir. 2005). Accordingly, because the

14   elements required to establish the nondischargeability of a claim under § 523(a)(2)(A) are the

15   same as those required to establish fraud under California law, the Judgment’s express finding of

16   fraud against Defendant necessarily decided all the requirements to establish relief under

17   § 523(a)(2)(A). See, e.g. Muegler v. Bening, 413 F.3d 980, 983 (9th Cir. 2005).

18

19   Defendant’s third argument, that the Judgment does not apportion damages between the breach

20   of contract cause of action and the fraud cause of action, appears to rely upon a

21   misunderstanding of the jury verdict. In response to question 12 on the special jury verdict, the

22   state court jury originally awarded Plaintiffs $144,243.71 in punitive damages. On October 15,
23   2008, the state court struck the award of punitive damages. There is nothing in the record,

24   however, to indicate that the state court otherwise modified the special jury verdict. As a result,

25   the judgment ultimately entered by the state court clearly states, in response to question 10, that

26   Plaintiffs were awarded $48,080.94 in damages on the fraud cause of action.

27

28                                                    18
     Case 6:14-ap-01070-MH      Doc 229 Filed 06/29/20 Entered 06/29/20 16:27:52             Desc
                                Main Document    Page 19 of 19



 1

 2   Therefore, the Court GRANTS Plaintiffs’ motion for summary judgment. Judgment will be

 3   issued separately.

 4

 5

 6

 7

 8                                              ###

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
          Date: June 29, 2020
26

27

28                                               19
